Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lloyd George Maxwell appeals the district court’s order dismissing his complaint filed pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346 (2006), and Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Maxwell v. United States, No. 1:10-cv-01483-BEL, 2010 WL 2652198 (D.Md. *915June 30, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.